                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    UNITED STATES OF AMERICA                          §
                                                      §
                                                      §
    v.                                                § CASE NUMBER 4:19-CR-00141
                                                      §
    DAVID KEITH STANFIELD                             §



           ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE=S REPORT

            The Court referred this matter to the United States Magistrate Judge Christine A. Nowak

    pursuant to 28 U.S.C. §636(b) and Local Rules for the United States District Court for the Eastern

    District of Texas to determine competency. Judge Nowak conducted a hearing in the form and

    manner prescribed by 18 U.S.C. §4247(d) and issued her Report and Recommendation on the

    Defendant’s competency to stand trial (Dkt. #37). The Magistrate Judge recommended that the

    Court find Defendant competent to stand trial because he understands the nature and consequences
.   of the proceedings against him and is able to assist in his defense. See 18 U.S.C. § 4241.

            The Parties have not objected to the magistrate judge’s findings. The Court ORDERS that

    the Report and Recommendation of United States Magistrate Judge Christine A. Nowak is

    ADOPTED.

            It is further ORDERED that in accordance with the Defendant’s competency to stand trial

    the Court finds the Defendant is competent. The speedy trial time is excluded from July 24, 2019,

    until the date of this Order.


    So ORDERED and SIGNED this 18th day of October, 2019.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
